Citation Nr: 0208011	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  00-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty in the New Philippine 
Scouts from August 1946 to March 1949. He died in May 1994.  
The appellant is his surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1999 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Manila, Philippines, which denied 
service connection for the cause of the veteran's death.

In March 2001, the Board remanded the case to the RO to 
insure compliance with the recently enacted Veterans Claims 
Assistance Act 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5126 (West Supp. 2001).  In April 2001, the RO notified 
the appellant of the provisions of the VCAA.  
 

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died in May 1994.  The death certificate 
lists the immediate cause of death as respiratory failure 
with an antecedent cause of death of tracheal compression due 
to an underlying thyroid malignancy.  Other significant 
conditions contributing to his death were identified as left 
hemidiaphragm paralysis and pneumonia.  

3.  At the time of his death, the veteran had not established 
service connection for any disability. 

4.  There is no competent evidence of record which shows that 
the veteran's respiratory failure, tracheal compression, 
thyroid malignancy, left hemidiaphragm paralysis, or 
pneumonia were incurred in or aggravated by service, or were 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

5.  There is no competent evidence of record indicating that 
any disability contributing to the veteran's death was 
manifested to a compensable degree within one-year following 
the veteran's separation from service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001).  The law provides that VA has a duty 
to assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent private 
medical records referenced by the appellant.  The evidence 
does not show the existence of any additional medical 
evidence that is not presently associated with the claims 
folder.  Accordingly, VA's duty to assist in this regard is 
satisfied.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

Under the VCAA, VA has a duty to obtain a veteran's service 
medical records.  Id. The RO has attempted to obtain service 
medical records for the veteran.  The National Personnel 
Records Center (NPRC) has indicated that no service medical 
records were available due to possible destruction during a 
fire at the NPRC, in St. Louis, Missouri, in July 1973.  The 
appellant contended that the veteran received treatment at an 
Army Hospital while stationed at Okinawa, Japan, in 1948 or 
1949.  However, NPRC was unable to find alternate medical 
records to collaborate her contention.  Under pertinent 
regulations, VA may conclude that no further efforts are 
required in cases in which the Federal department or agency 
advises VA that the requested records do not exist or the 
custodian does not have them. 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(2)).  
As set forth above, VA has been informed by NPRC that no 
further information concerning the veteran is available.  
Accordingly, the Board finds that the duty to assist the 
appellant in obtaining the veteran's service medical records 
has been satisfied.  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The appellant was informed of the 
information necessary to substantiate her claim by means of a 
statement of the case and supplemental statement of the case 
issued during the course of this appeal.  In addition, in 
April 2001, the RO notified the appellant by letter of the 
provisions of the VCAA, what evidence was necessary to 
establish entitlement to service connection for the cause of 
the veteran's death, and what evidence was needed from the 
appellant.  Accordingly, the Board finds that the duty to 
inform the appellant of required evidence to substantiate her 
claim has been satisfied.  38 U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  She has 
been duly notified of what is needed to establish entitlement 
to the benefits sought, what the VA has done and/or was 
unable to accomplish, and what evidence/information she can 
obtain/submit herself. Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim have been satisfied.

I.  Factual Background.  As noted previously, the veteran 
served with the New Philippine Scouts from August 1946 to 
March 1949.  No service medical records are available.  

The veteran was hospitalized in June 1991 for 
arteriosclerotic heart disease secondary to an 
atrioventricular block and congestive heart failure.  In 
October 1991, he was hospitalized for hypertensive 
cardiovascular disease, cardiac dysrhythmia, and premature 
ventricular contractions.

In May 1994 he was hospitalized for hypertensive 
cardiovascular disease, pneumonia, and thyrotoxic 
cardiovascular disease.  He died while hospitalized in May 
1994.  The death certificate lists the immediate cause of 
death as respiratory failure with an antecedent cause of 
death of tracheal compression due to an underlying thyroid 
malignancy.  Other significant conditions contributing to 
death were identified as left hemidiaphragm paralysis and 
pneumonia.  

During the veteran's lifetime, he had not established service 
connection for any disability.

In September 1997, the appellant submitted a statement 
contending that the cause of the veteran's death was "heart 
attack," and "high blood pressure."  

A September 1997 statement from a private medical doctor 
notes that the veteran was treated in May 1994 for 
hypertensive cardiovascular disease, pneumonia, and diffuse 
toxic goiter until his death.  

II.  Legal Criteria.  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order 
to constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In the case of 
contributory cause of death it must be shown that it 
contributed substantially or materially; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

In general, service connection may be established for a 
current disability resulting from disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001).  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2001).  
Arteriosclerosis and cardiovascular-renal disease have a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(2001).

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).


III.  Analysis.  The appellant contends that the veteran's 
death was due to his active military service and that service 
connection for the cause of the veteran's death is warranted.  
Specifically, she contends that the veteran died of a 
cardiovascular disability that was etiologically related to 
his active service.  After a review of the record, the Board 
finds that her contentions are not supported by the evidence.  
Accordingly, her claim fails.

While the appellant is sincere in her belief that the veteran 
died from conditions that were related to his active service, 
lay persons are not competent to offer medical opinions, in 
the absence of evidence demonstrating requisite medical 
training or expertise.  Espiritu, supra.  Therefore, in the 
absence of evidence indicating that the appellant has the 
medical knowledge or training requisite for the rendering of 
medical opinions, the Board must find that her contentions 
with regard to the etiology of the veteran's terminal 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993).

While it is unfortunate that there are no service medical 
records available, the absence of service medical records 
does not preclude a grant of service connection for the cause 
of the veteran's death.  The in-service manifestation of a 
disability, and the severity thereof, can be shown by other 
records, such as, for example, private medical records 
compiled during or soon after service, or lay statements.  
See 38 C.F.R. § 3.303(b) (2001).  However, the appellant has 
not referenced nor does the evidence contain any pertinent 
medical records or lay statements compiled during or soon 
after the veteran's active service indicating that he had an 
in-service manifestation of either a cardiovascular or 
pulmonary disability or thyroid malignancy.  Similarly, the 
evidence does not show that arteriosclerosis or 
cardiovascular-renal disease was initially manifested within 
one-year following the veteran's separation from active 
service.  Accordingly, the Board finds that no competent 
medical evidence has been submitted demonstrating that the 
veteran's terminal respiratory failure, tracheal compression, 
thyroid malignancy, left hemidiaphragm paralysis, or 
pneumonia were incurred in or aggravated by service, were 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or were manifested to a 
compensable degree within one year following the veteran's 
separation from service.

The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veteran's 
death.  The veteran's death occurred more than 45 years 
following his separation from service, and there is no 
competent evidence of record showing either the cause of 
death, or a contributory cause of death was in any way 
related to the veteran's service.  

Based on the discussion above, the Board finds that the 
evidence does not show that the cause of the veteran's death 
resulted from disability related to his military service.  
Accordingly, the appellant's claim must be denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.310, 3.312 (2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

